DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/J17/015704 (filed 4/19/2017).  Acknowledgement is made of Applicants’ claim for benefit under 35 USC 112(a)-(d) to foreign application JP2016*084471 (filed 4/20/2016).

Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to a method for producing an epithelial cell sheet and the epithelial cell sheet thereby produced, in the reply filed on 11/29/2021 is acknowledged.  Claims 5-7 and 9 read on the elected invention and have been considered on the merits.  Claim 9 is withdrawn from consideration, pursuant to 37 CFR 1.142(b) as being directed to a non-elected invention.

Claim Interpretation
Claim 5 is interpreted as being directed to a method for producing an epithelia cell sheet.  The epithelial cell sheet produced must comprises one or more cells that:
(i) express an epithelial stem cell marker (e.g. p75 neurotrophine receptor (p75NTR), CD271), 
(ii) express a proliferating cell marker (e.g. Ki76), 
(iii) express corneal epithelial cell marker keratin-12, and
(iv) maintain a property as stem cells. 
The specification lists p75 neurtrophine receptor (p75NTR) and CD271 as examples of epithelial stem cell markers, and Ki76 as an example of a proliferating cell marker (See ¶0053 of PGPub).  However, these are not considered imitating to the claims.  The claims are given their broadest reasonable interpretation that permits for expression of any known epithelial stem cell marker and any proliferating cell marker. The specification does not provide a definition for ‘property of stem cell’, thus this term is given its broadest reasonable interpretation which is: one or more cell sin the epithelial cell sheet must have one or more stem cell markers, or stem cell properties, such as ability to self-renew while maintaining an undifferentiated state as well as the ability to differentiate into a more specialized cell type.  These characteristics can be shown by different cells in the cell sheet. 
The method requires only a single active step: culturing cells derived from oral mucosal epithelial cells on a substrate in serum-free medium.  The phrase “cells derived from oral mucosal epithelial cells” permits for the cells be oral mucosal epithelial cells, or cells derived from oral mucosal epithelial cells.  (Note: at the time the application was filed, the only cell type known to be ‘derived from’ oral mucosal epithelial cells were corneal epithelial-like cells (See Ilmarinen et al, Acta Ophthal, 2013).  Based on the specification, it appears the claim verbiage may be a translation error and should be “cells derived from oral mucosal epithelium
(i) EGF protein (which is understood to mean epithelial growth factor) or KGF protein (understood to mean keratinocyte growth factor);
(ii) B-27 supplement (which is a trademarked composition, but which was commercially available at the time the application was filed and regularly recognized by those having ordinary skill in the art); 
(iii) a ROCK inhibitor; and
(iv) one or more catechins.

Claims 7 and 9 are directed to the epithelial cell sheet produced by the method of claims 5 and 6, respectively.  Claims 7 and 9 are written as a product-by-process claims.  Product-by-process limitations are considered only in so far as the process of production is known to affect the final structure.  In the instant case, the epithelial cell sheets of claims 7 and 9 are described (in the claims) as comprising cells that express an epithelial stem cell marker, a proliferating cell marker, corneal epithelial cell marker keratin 12, and maintain a property as stem cells (each discussed above with regards to claim 5). The specification does not provide any information on further physical details of the sheets covered by claims 7 or 9, as none of the sheets characterized in the specification are commensurate in scope with the sheets covered by claims 7 or 9.  If the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 


Examiner Comments
The following comments are made regarding the specification:
In Example 1 Preparation of Cell Sheet:
It is understood that the “FFSF” system was created by culturing oral mucosal epithelial cells on a denuded amniotic membrane in medium for stem cells supplemented with EGF, ROCK inhibitor Y-27632, B27, hydrocortisone, epigallocatechin gallate, dextran 40, and penicillin-streptomycin (in amounts and types recited at ¶0059-0061 of PGPub). 
It is understood that a control system “Control 1 (KSFM)” was created by culturing oral mucosal epithelial cells on a denuded amnion membrane in KSFM medium.  The additives present in the culture system are unclear (¶0062-0064 of PGPub). 
Reference is later made to “KSFM” and “control” as separate (See ¶0065 of PGPub).  It is not clear whether the Control 1 (KSFM) is “KSFM” or “control”.  It is not clear what the other term (KSFM or control) is referring to. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. 
Each of claims 7 and 9 are drawn to an epithelial cell sheet, which have the following physical/structural limtiations: 
(i) contains at least one cell that expresses an epithelial stem cell marker (e.g. p75 neurotrophine receptor (p75NTR), CD271), 
(ii) contains at least one cell that expresses a proliferating cell marker (e.g. Ki76), 
(iii) contains at least one cell that contains expresses corneal epithelial cell marker keratin-12, and
(iv) contains at least one cell that maintain a property as stem cells. 
Both claims are written using product-by-process language.  As discussed above, product-by-process limitations are considered only in so far as the process of production imparts specific physical characteristics to the final product.  Products of identical composition, made by different methods, will read on the claims.  In the instant case, the claims read on naturally occuring human corneal epithelium.  Though ‘made by a different process’ (i.e. nature), the naturally occuring human corneal epithelium satisfies the claim limitations and thus read on the claims.  Fig. 4A of the instant application shows that in vivo human corneal epithelium contains cells that express p75 (an epithelial stem cell marker, and thus also evidence that the tissue ‘maintains a property as stem cells’) and cells that express keratin 12 (See PGPub ¶0018).  It is further submitted that healthy human corneal epithelium naturally proliferates, and thus necessarily contains at least one cell that expresses a proliferating cell marker.  Therefore the claims recite a product of nature judicial exception. 
This judicial exception is not integrated into a practical application because the claims are directed to the cell sheet and do not recite any additional limitations, properties or characteristics that integrate the cell sheet into any application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilmarinen et al (Acta Ophthalmol, 2013).
Ilmarinen et al teach culture of human oral mucosal cells in serum free conditions to generate epithelial cell sheets suitable for use in corneal transplantation.  Ilmarinen et al teach four different serum-free culture conditions (See Pg. 745, col. 3).  Ilmarinen et al report all four sheets were stratified (See Pg. 746, col. 2 and Fig. 1).  Ilmarinen et al report all four sheets stained positive for K3/K12 (See Pg 745, col. 3- Pg 747, col. 1 and Fig 3).  Ilmarinen et al teach all four sheets express Ki67 (See Pg. 747, col. 3).  Ilmarinen et al teach all four sheets express p63 (See Pg 747, col 3 and Fig 4). 
Regarding claims 7 and 9: The epithelial cell sheets generated by Ilmarinen et al (by any of the four test conditions) read on the claimed epithelial cell sheets.  Though generated by a different method (they are generated without inclusion of B27 supplement, ROCK inhibitor, catechin, and optionally one of polysaccharides and corticoids), the resulting sheets meet all physical/structural limitations required by the instant claims, specifically: 
The sheets contain cells that express p63, which is an epithelial stem cell marker.  Expression of a stem cell marker means the sheets contains cells that ‘maintain a property as stem cells’ (expression of a stem cell marker is a stem cell property).
The sheets contain cells that express Ki67, which is a proliferating cell marker.
The sheets contain cells that express K12 (keratin 12), which is a corneal epithelial cell marker.

Claim Objections
Claims 5 and 6 are objected to for minor informalities:
In claim 5, the numerette (v) should be changed to (iv).
In claim 6, the numerette (iv) should be changed to (v).

Allowable Subject Matter
Claims 5 and 6 are free of the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/              Primary Examiner, Art Unit 1633